DETAILED ACTION
1.	This office action is in response to the communication filed on 10/03/2019.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Applicant’s claim for the benefit of a prior-filed provisional applications No. 62/845633, filed on 05/09/2019, No. 62/805714, filed on 02/14/2019, No. 62/742110, filed on 10/05/2018, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Allowable Subject Matter
4.	Claims 1-20 are allowed.

5.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed toward a method for recommending a user account associated with the user based on the user's device.  Independent claims 1, 12 and 20 identify the uniquely distinct features for receiving, at a server, a request including one or more attributes related to a client device; identifying a server-side persistent device identification (PDI) record for the client device based on the one or more attributes of the client device; identifying one or more candidate accounts based 
One of the closest prior art, Bhatia (US 2019/0095898 A1), discloses a method for recommending a user account based on the user device’s location, wherein a notification is generated and sent to the user device based on the recommended user account. The other closest prior art, Or et al. (US 20190108572 A1), discloses a method for providing service suggestions to a user based on transaction and location data. However, either singularly or in combination, Bhatia and/or Or et al. do/does not disclose the above uniquely distinct features taken in combination with the remaining limitations of the independent claim(s).
Therefore, claims 1, 12, 20, and the respective dependent claims 2-11, 13-19 are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID, can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN V DOAN/Primary Examiner, Art Unit 2437